Citation Nr: 1208455	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  08-24 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for joint pain; and if so, whether the claim may be granted.

2.  Entitlement to service connection for bilateral hand disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active military service from December 1951 to November 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March and April 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board acknowledges the ruling in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which clarified how the Board should analyze claims for posttraumatic stress disorder (PTSD) and other acquired psychiatric disorders.  As emphasized in Clemons, although a Veteran may only seek service connection for PTSD, the Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Based upon this framework, the Board in November 2010 recharacterized the Veteran's requests to reopen claims for service connection for shrapnel wounds to the bilateral hands, service connection for bilateral hand numbness and service connection for bilateral hand stiffness and arthritis as one issue -- whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hand disability, which includes residuals due to shrapnel such as stiffness, numbness, and arthritis.  The Board then reopened the recharacterized issue of entitlement to service connection for bilateral hand disability and remanded for additional development.  The issue remains characterized as such above.

In June 2010, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

This case was previously before the Board in April 2010, July 2010, and November 2010 when it was remanded for further development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for joint pain and entitlement to service connection for bilateral hand disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 2007 rating decision, the RO denied service connection for joint pain.  The Veteran was notified of the decision and of his appellate rights in January 2007, but did not file an appeal. 

2.  The evidence received since the January 2007 RO rating decision is new and raises a reasonable possibility of substantiating the underlying claim of service connection for joint pain.


CONCLUSIONS OF LAW

1.  The RO's January 2007 decision denying service connection for joint pain is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2011). 

2.  The evidence received since the January 2007 RO rating decision is new and material; the claim of entitlement to service connection for joint pain is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting the Veteran's application to reopen a claim of entitlement to service connection for joint pain.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Application to Reopen

In a January 2007 RO rating decision, the Veteran was denied service connection for joint pain on the basis that service treatment records do not reveal any treatment for any joint pain and that post service treatment records do not reveal any type of clinical diagnosis for the Veteran's claimed joint pain or any treatment for any reported joint pain.  At the time of the January 2007 RO rating decision the pertinent evidence of record included service treatment records, service personnel records, records of Thayer County Health Services, and lay statements.  The Board notes that the treatment records from Thayer County Health Services reveal a diagnosis of degenerative arthritis.

The January 2007 RO rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Where the claim is filed on or after August 29, 2001, under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran filed his application to reopen a claim of entitlement to service connection for joint pain in December 2007.  The pertinent evidence received since the January 2007 RO rating decision includes private treatment notes from Advanced Medical Imaging, Dr. R.M., additional treatment records from Thayer County Health Service, VA treatment records, additional lay statements, testimony from the Veteran at a hearing before the undersigned Veterans Law Judge, and Deck Logs from the U.S.S. Porterfield showing that the ship ran aground in June 1955. 

The evidence received since the prior final denial is new in that it was not of record at the time of the prior final denial.  The records associated with the claims file since January 2007 reveal a continued diagnosis of degenerative arthritis.  In addition, the Veteran testified that he hurt all over after he was jarred when the U.S.S. Porterfield ran aground.  As noted above, Deck Logs from the U.S.S. Porterfield, associated with the claims file subsequent to the January 2007 prior final denial reveal that the ship ran aground in June 1955.  The Board notes that the Veteran's service personnel records reveal that the Veteran was stationed aboard the U.S.S. Porterfield in June 1955.  As the new evidence in conjunction with the evidence of record at the time of the prior final denial reveals that the Veteran was injured in service, the new evidence is material because it relates to an unestablished fact necessary to substantiate the claim.  

Therefore, the Board finds that new and material evidence to reopen the claim of entitlement to service connection for joint pain has been received, and the application to reopen is granted.


ORDER

New and material evidence having been received, the Veteran's previously denied claim for service connection for joint pain is reopened, and to this extent the appeal is granted.


REMAND

The Veteran seeks entitlement to service connection for joint pain and entitlement to service connection for a bilateral hand disability.

In regard to the Veteran's claim of entitlement to service connection for joint pain, the Board notes that the Veteran has not been afforded a VA medical examination.  The service personnel records along with the Deck Logs of the U.S.S. Porterfield reveal that the Veteran was stationed aboard the ship when it ran aground in June 1955.  The Veteran has reported that he was injured in this incident.  The post service treatment records reveal that the Veteran has been variously diagnosed with degenerative arthritis and degenerative joint disease.  

Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As there is evidence of an injury in service and evidence of a current disability, the Board finds it necessary to afford the Veteran a VA medical examination regarding the etiology of any joint pain disability found to be present.

In regard to the Veteran's claim of entitlement to service connection for a bilateral hand disability, in November 2010 the Board remanded the Veteran's claim for the Veteran to be afforded a VA medical examination regarding the etiology of his bilateral hand disability.  

In February 2011 the Veteran was afforded a VA medical examination regarding the etiology of his bilateral hand disability.  The Veteran reported that he injured his hands in service loading artillery shells into large guns, as well as by firing the guns.  He stated that during that time he had pain in his hands, as well as his wrists.  However, he noted that the pain at that time was not significant and that the symptoms became worse between 1960 and 1970.  The symptoms were reported to be pain and stiffness.  After physical examination, including x-rays of the hands, the Veteran was diagnosed with mild degenerative joint disease, bilateral hands, at the proximal interphalangeal and distal interphalangeal joints, as well as the carpometacrapal joints bilaterally; carpal tunnel syndrome of the right hand; peripheral neuropathy of the bilateral hands; and shrapnel of the left hand.  The examiner reported that "it is difficult to determine what is the most likely cause for the bilateral hand disabilities at this time."  In addition, the examiner noted it had previously been indicated "that some of the activities which the Veteran performed in active service could potentially lead to some disabilities of his upper extremities."  The examiner noted that the Veteran spent a relatively short period of time working with the guns and that he had a lack of continued follow up on his mild arthritis in the hands.  The examiner noted that he could not resolve the issue without resorting to mere speculation.  In making this statement the examiner noted that:

[i]t has been a significant amount of time since he was in the service, although I would suggest that the time that he performed the duties that he did was a very short period of time and would be less than likely to contribute this late to relatively new onset bilateral hand issues.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  It is noted that a VA medical examination is not inadequate merely because the medical examiner states he or she cannot reach a conclusion without resort to speculation.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Thus, while VA has a duty to assist a Veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence. 

Nevertheless, the Court did find in Jones that simply concluding that the etiology of a disability could not be resolved without speculation without providing any explanation why, was inadequate.  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Jones, 23 Vet. App. at 390.  Further, the Court indicated the examiner should clearly identify precisely what facts cannot be determined.  Id.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.  Id.   

Here, the examiner initially acknowledged that opinions of record indicate that the Veteran's bilateral hand disability "could potentially" have been caused by the Veteran's active service.  Subsequently, the examiner stated that it was not possible to render an opinion without resort to mere speculation; however, then suggested that based upon the Veteran's short period of time it would be less than likely that his active service contributed to his relatively new onset bilateral hand issues.  As the examiner's statements are inconsistent and as they do not tend to reflect the limitations of knowledge in the medical community at large, the Veteran should be afforded a new VA examination to determine the nature and etiology of any diagnosed bilateral hand disability.

Since the claims file is being returned it should be updated to include VA treatment records compiled since November 2009.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since November 2009.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.  

2.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any joint pain disability and/or any bilateral hand disability found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should comment on the Veteran's report regarding the onset and continuity of symptomatology, the lay statements of record, and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any joint pain disability and/or any bilateral hand disability found to be present is related to or had its onset during service.  The rationale for all opinions expressed should be provided in a legible report.  

3.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


